DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the RCE filed December 17, 2020.
The amendments filed have been accepted and are hereby entered.
Independent Claims 1 and 11 have been amended.
Claims 9 and 17 have been canceled.
Claim 21 has been added.
Claims 1-21 are pending and claims 1-8, 10-16, and 18-21 have been examined.
This action is Non-Final.









ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered; however they are moot in view of new grounds of rejection. Examiner notes arguments drawn to new amendments are addressed in office action, below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-21 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Claims 1-21 recite as a whole a method of organizing human activity because the claims recite a method of storing a plurality of account identifiers, performing operations including: determining, based on the plurality of account identifiers, a set of account identifiers to be assigned to an account, the set including a first account identifier assigned to a first interface of a first account identification card associated with the account, a second account identifier assigned to a second interface of the first account identification card, and a third account identifier assigned to an interface of a second account identification card associated with the mutatis mutandis)). The mere nominal recitation of a generic system, generic database, generic memory, and generic processor does not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a generic system, a generic, database, a generic processor, and generic memory (See MPEP 2106.05(f), such that they are a stand in for performing the abstract idea). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.


The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea as they do not recite any further additional elements outside of the abstract idea and so, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. (Examiner notes that the particulars of the identifiers and their association are not necessarily in claims scope, as the claimed system, in the case of claim 1, is only determining and generating assignment of  the identifiers. i.e., the specifics of the abstract elements of the system/method (i.e., the identifiers’ assignment) are not additional elements. Reworded, the identifiers being assigned to an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-16, and 18-21 (i.e., all claims of independent claim 11) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, claim 11 now recites: 

receiving a reservation request specifying an account identifier and requesting reservation of one or more resources in the account; 

selecting a restriction template that corresponds to the account identifier specified in the reservation request, each restriction template comprising a plurality of parameters including at least two of an interface, a merchant, and a merchant type; 

authorizing the reservation of the one or more resources if the reservation request satisfies the parameters of the selected restriction template. 
(Underlined for Emphasis in select portions)

It is unclear to one of ordinary skill in the art that the inventor(s), at the time the application was filed, had possession of this claimed invention. The specification only ever describes selecting a restriction template that corresponds to the accessor specified in the reservation request (¶141 in view of Figs. 13, 1300, 1302, 1308, and 1304 of Fig. 13 of Applicant Specification, emphasis added. See also ¶97 further supporting explanation).  Reworded, Examiner fails to see written support for an embodiment where a restriction template is selectable based solely on an account identifier in a reservation request, but rather has support for a reservation request containing both an account identifier and accessor data. There is no explanation in the specification, clear to one of ordinary skill in the art, describing a restriction template determined only on the basis of an account identifier (¶105 in view of Fig. 6, particularly Template mapping 600, Accessor category 602, and Template Identifier 606 in both tables of Fig. 6);(i.e., claims recite new matter). Examiner believes ¶103 is the only recitation to ever describe the relationship between the templates and account identifiers, of corresponding to a particular accessor”(i.e., relationship is only ever described with respect to intermediary accessor data, which obviously corresponds to Fig. 6 tables in view of Fig. 5 table);(i.e., the only embodiment of restriction templates and reservation requests supported in specification with written description and drawings is an embodiment where the accessor ties the data tables of Fig. 5 containing the account identifier with the restriction table of Fig. 6). If Applicant believes Examiner is failing to appreciate aspects of the Specification that realize sufficient written description of claim 11 amendment limitations, and believe the limitations are not new matter, the Examiner respectfully suggests an interview to clarify.

Claims 12-16 and 18-21 are rejected by virtue of dependency upon the aforementioned rejections of claim 11.



Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
non-obviousness.

Claims 1-5, 7, 10, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20160267455-A1 to Rewis (hereinafter, Rewis), in further view of United States Application Publication No.  US-20190392427-A1 to Wilson (hereinafter Wilson), in further view of United States Application Publication No.  US-.

With respect to claim 1, Rewis discloses: An access management system (Fig. 3 of Rewis) comprising:

a database (memory containing mapping of tokens) configured to store a plurality of account identifiers (tokens); (Fig. 5 in view of at least ¶¶7,39, 41, 51, 65, 69 and claim 21 of Rewis)

one or more processors (Fig. 5 in view of at least ¶¶63, 68. See also ¶¶89,  3, 7, 50-54, claim 1 of Rewis); and

one or more computer-readable media coupled to the one or more processors and storing instructions (¶¶5, 7, 62,  3, claim 1 of Rewis) which, when executed by the one or more processors, cause the one or more processors to perform operations including:

determining, based on the plurality of account identifiers, a set of account identifiers (tokens) to be assigned to an account identification card (token provisioned device, e.g., transaction card, ¶6, or HCE emulated cards, ¶¶27-28),

(¶35 of Rewis discloses tokens being characterized as ‘device PANs’. ¶41 of Rewis further discloses that a report identifying a lost/stolen payment device sent to token service provider can result in flagging a token provisioned on payment device to be invalidated (i.e., tokens are assigned to a payment method/ provisioned device).

¶78 in view of ¶¶79, and 85-86 of Rewis further discloses tokens may be stored in specific interfaces of a physical payment card (¶79), where the respective interface of payment method (e.g., mag stripe, chip, face of card) is assigned to said token, and is limited to only being used on that particular interface (¶¶79, 81, and 85-87of Rewis));(i.e., tokens are also assigned to an account identification card via payment method’s interfaces)

the set including a first account identifier assigned to a first interface of a first account identification card associated with the account, (¶¶78-79 in view of ¶¶81, and 85-87 of Rewis (e.g., face of card))

a second account identifier that is different from the first account identifier, (¶¶6, 79, 81, claim 20, and ¶¶85-86 of Rewis);(¶79 of Rewis, e.g., magnetic stripe or chip token)

the second account identifier assigned to a second interface of the first account identification card, (¶79, e.g., magnetic stripe, or ¶81, “chip token”. See also ¶¶85-86 of Rewis)

and a third account identifier (¶27, Dynamic PAN) […] (¶¶¶85-86 in view of ¶¶93, 95 of Rewis);(See also ¶28, 31, and 37 of Rewis);

the third account identifier (¶27, Dynamic PAN) assigned to an interface (HCE or secure element) of a second account identification card (memory of cellular device or secure element holding card data; or HCE-realized emulated virtual card.) associated with the account);(¶27 in view of ¶¶28, 31, and 37 of Rewis);

(In view of instant application not elucidating any examples of what an “interface” of a virtual card is (See claim 3 of instant application), Examiner interprets, in terms of virtual cards, that the interface and the virtual card may be one in the same, as all examples of interfaces in specification are with respect to physical cards, and notes a payment interface of a mobile payment device, when provisioned with card data, is effectively realizing a virtual card itself. (Note lack of sentence within Applicant specification containing “interface” and “virtual [card]” together to further describe or characterize this limitation));

(Alternatively, in addition, Examiner also interprets the claim limitations “an interface of a second account identification card associated with the account” as reading upon a secure element of a mobile device or an HCE (of which Rewis also reads upon. See ¶28 of Rewis), as they are interfaces storing or using (i.e., assigned) the account identification card data (i.e., HCE and/or secure element are interfaces of a card realized by data, of which are “associated with the account”, as ¶37 discloses they’re associated via a common consumer 301)).

generating mapping data indicating that the first account identifier and the second account identifier are assigned to the first account identification card (With respect to mapping data generated, Examiner interprets mapping a token (account identifier) to the payment method (i.e., the interfaces corresponding to the first or second card) realizes and reads upon the mapping data indicating assignment to the corresponding card. See ¶¶78-79, 81, 85-86); (Furthermore, ¶35 of Rewis discloses tokens being characterized as ‘device PANs’. ¶41 of Rewis further discloses that a report identifying a lost/stolen payment device sent to token service provider can result in flagging a token provisioned on payment device to be invalidated (i.e., tokens are assigned to a payment method/ provisioned device).

and [generating mapping data indicating that] the third account identifier is assigned to the second account identification card; (With respect to mapping data generated, Examiner interprets mapping the identifiers to the interfaces realizes and reads upon the mapping data indicating assignment to the respective cards, as account identifiers are assigned to a given interface of said card. See ¶¶79, 81, 85-87); (¶35 of Rewis discloses tokens being characterized as ‘device PANs’. ¶41 of Rewis further discloses that a report identifying a lost/stolen payment device sent to token service provider can result in flagging a token provisioned on payment device to be invalidated (i.e., tokens are assigned to a payment method/ provisioned device).


updating the database to reflect that the set of account identifiers is unavailable for use with another account identification card; (¶41 discloses database stores a flag dictating whether or not the a given token (account identifier) is valid (i.e., unavailable for use with another account identification card, as ¶34 further states a token is unique to a particular account)) 

and causing the first account identifier to become invalid […] (¶41 of Rewis discloses a report of a stolen or lost device can invalidate a token, such as the token corresponding to an interface of a card)

Rewis, despite seemingly making it apparent in view of ¶¶78-79, 81, 85-87, fails to explicitly teach the third account identifier (¶27, Dynamic PAN of second card) is different from the first account identifier and the second account identifier.

However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Rewis incorporate the tokens of the mobile wallet as different from the other two tokens (account identifiers) associated with the physical card’s interfaces, in order to advantageously implement the cross-domain transaction security measures as disclosed in ¶86 of Rewis, for circumstances where the data of the virtual card on digital wallet has been stolen. (See also ¶¶78-79, 81, 85-87 disclosing the tokens of different interfaces being different).

Furthermore, Rewis, fails to explicitly teach: and causing the first account identifier to become invalid without causing the second account identifier and the third account identifier to become invalid.

However, Wilson, of a similar field of endeavor as applicant and Rewis, discloses: and causing the first [interface] to become invalid without causing the second [interface] and the third [interface] to become invalid. (¶¶33-34 of Wilson discloses disclosed invention is for enabling to alter/amend credit card details with respect to a particular payment method (i.e., interface; e.g., magnetic stripe, EMV chip, or NFC [circuitry])  and suggests this as an improvement over deactivating the entire card/account when compromised (¶33 of Wilson)).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate into the access management system of Rewis, the disclosed functionality of Wilson, resulting in system to only disable a compromised interface of a payment card (as opposed to entire card), so as to let user’s waiting for a replacement card be able to still use the non-compromised interfaces (¶¶33-34 of Wilson). (Examiner understands this would result in the first account identifier associated with compromised interface to become invalid while still allowing the second or third account identifiers that are not associated with compromised interfaces to still be valid (i.e., without causing the second account identifier and the third account identifier to become invalid).

Rewis in view of Wilson fails to explicitly teach, but Dill discloses: the first, second, and third account identifiers sharing identical account provider identifiers1 (Fig. 6 of Dill, 608, discloses at least 3 tokens with first 4 digits being the same, of which correspond to a Bank Identification Number (BIN) of a Bank Identification number (BIN) range); (Examiner notes Dill disclosure makes obvious that a user / system would realistically have at least 3 tokens corresponding to one bank / bank account, as shown in aforementioned figure).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the account identifiers of Rewis in view of Wilson advantageously all share the same BIN in part of their string, as disclosed in Dill, in order to advantageously maintain compatibility / interoperability with BIN enabled payment processing networks (e.g., Visa, MasterCard, etc.), and support authentication by different entities (e.g., issuers, wallet providers, merchants, etc);

Arguendo, since the claimed invention is merely a combination of old elements (i.e., multiple tokens for an account, and including account identifiers sharing provider identifiers), each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Rewis in view of Wilson and Dill fails to explicitly teach, but Ross discloses: tokens sharing [and] an identical set of terminal identifiers; (¶48 of Ross discloses the last four digits of payment tokens may be the same as the last four digits of a customer PAN to which it corresponds to, for purposes of issuing receipt / customer verification purposes);

(as an aside, Examiner also notes IIN as first leading 6 digits of token as well (i.e., all would share provider identifiers), similar to Dill art relied upon)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tokens of Rewis in view of Wilson and Dill to all be sharing an identical set of terminal identifiers indicating the customer PAN to which it corresponds to (and the account provider identifier, as explained above), in order to advantageously be able to provide indication on cardholder receipts of which payment method is used (¶48 of Ross).

Arguendo, since the claimed invention is merely a combination of old elements (i.e., multiple tokens for an account, and including account identifiers sharing provider identifiers), each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

With respect to claim 2, Rewis in view of Wilson, Dill, and Ross discloses: The access management system of claim 1, wherein each account identifier of the set of account identifiers independently identifies the account. (¶¶63-66 of Rewis discloses detokenization requests including a token to determine the corresponding account, resulting in a detokenized account number being identified (i.e., each token independently identifies an account);(¶78 discloses tokens (i.e., the set) may be with respect to one account))

With respect to claim 3, Rewis in view of Wilson, Dill, and Ross discloses: The access management system of claim 1, wherein the second account identification card is a virtual card. (¶27 of Rewis discloses a second account identification card that is virtual on a digital wallet (see HCE). See also ¶37 of Rewis)

With respect to claim 4, Rewis in view of Wilson, Dill, and Ross discloses: The access management system of claim 1, wherein the mapping data indicates the first account identifier is assigned to the first interface of the first account identification card, the second account identifier is assigned to the second interface of the first account identification card, and the third account identifier is assigned to the interface of the second account identification card. (¶¶78-79, 81, 85-87 of Rewis discloses different tokens (i.e., account identifiers) are limited with respect to a particular payment method domain (i.e., corresponding to different interfaces). Examiner understands this domain limitation as including mapping data indicating assignment to different interfaces, such as the magnetic stripe, chip, or face as disclosed within ¶78 of Rewis. Examiner further notes in combination of parent claim 1 above 

With respect to claim 5, Rewis in view of Wilson, Dill, and Ross discloses: The access management system of claim 1, wherein an account holder of the account has access to the account via the second account identifier and the third account identifier while a new card is being issued, and wherein the new card is a replacement of the first account identification card. (¶¶33-34 of Wilson);(Examiner understands that the account holder is capable of having access to the account via the account identifiers that are still valid, and understands the implication that the  replacement card of ¶33 would be for replacing the device comprising compromised interface in view of ¶34 of Wilson.)

With respect to claim 7, Rewis in view of Wilson, Dill, and Ross discloses: The access management system of claim 1, further comprising restricting, based on the mapping data, use of each account identifier of the set of account identifiers to a particular interface. (¶¶78-79, 81, 85-87 of Rewis discloses a domain mapping which restricts each account identifier (token) to a particular interface/ payment method);()

With respect to claim 10, Rewis in view of Wilson, Dill, and Ross discloses: The access management system of claim 1, wherein the first interface of the first account identification card comprises: a face of the account identification card that is visually read, one or more tracks of a magnetic stripe, or an integrated circuit (¶¶78-79, 81, 85-87 of Rewis discloses interfaces including a number embossed on card (visually read), a magnetic stripe, understood to comprise one or more tracks, and a chip (integrated circuit)).

With respect to claim 21, Rewis in view of Wilson, Dill, and Ross disclose: The access management system of claim 1, wherein the account provider identifiers comprise a first set of digits of the account identifiers. (Fig. 6, 604, 608 of Dill);( Similarly, ¶48 of Ross)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United Rewis in view of Wilson, Dill, and Ross, as applied in parent claims 1,  in further view of United States Application Publication No.  US-20140236831-A1 to Flitcroft (hereinafter, Flitcroft).

With respect to claim 6, Rewis in view of Wilson, Dill, and Ross disclose: after causing the first account identifier of the set of account identifiers to become invalid, reusing the first account identifier as a valid account identifier for an account that was previously unassociated with the first account identifier for an account that was previously unassociated with the first account identifier. (¶62 in view of ¶162 of Dill);(Examiner maintains the following limitations  mapping in Flitcroft below are read upon in view of ¶¶62, 162 of Dill, as one of ordinary skill in the art would implicitly understands valid/active tokens would not be recycled, but includes Flitcroft mapping for sake of ensuring complete mapping).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate into the system of Rewis in view of Wilson, Dill, and Ross, reusing the invalidated account identifiers to another account for reuse (as disclosed by Dill), in order to advantageously account for the eventuality that the range of available numbers of account identifiers (i.e., the tokens) would be used up.

Examiner maintains Rewis in view of Wilson, Dill, and Ross disclose the following limitation as mapped above, but further includes Flitcroft in the event that Applicant disagrees with broader interpretation of Dill. Regardless, Flitcroft, of a similar field of endeavor as applicant, Rewis, Wilson, Dill, and Ross, discloses: after causing the first account identifier of the set of account identifiers to become invalid, [reusing] for an account that was previously unassociated with the first account identifier. (¶97 of Flitcroft implicitly discloses reusing invalidated account identifiers (additional credit cards) as a valid account identifier for an account that was previously unassociated with the first account identifier: "While existing credit card formats allow for a sufficiently large number of available card numbers, numbers will need to be recycled for allocation. As the range of available numbers reduces ... additional or recycled numbers should be added back into this range to ensure that the allocation process is performed from a range sufficiently large...Such recycling can only occur after a number has been invalidated for further use and is no longer valid for refunds."));(¶83 of Flitcroft discloses the non-allocated numbers can be provided to new account holders (i.e., reused identifiers are associated with an account that was previously unassociated with the reused identifier))

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate into the system of Rewis in view of Wilson, Dill, and Ross, to reusing the invalidated account identifiers to another account for reuse (as disclosed by Flitcroft) in order to advantageously account for the eventuality that the range of available numbers of account identifiers (i.e., the tokens) would be used up (See ¶95-97 of Flitcroft), and to not recycle valid tokens.

With respect to claim 16, it is rejected under the same rationale as claim 6 (above), mutatis mutandis. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United Rewis in view of Wilson, Dill, and Ross, as applied in parent claim 1, in further view of United States Application Publication No.  US-20150127547-A1 to Powell (hereinafter, Powell).

With respect to claim 8, Rewis in view of Wilson Dill, and Ross, discloses: The access management system of claim 1, wherein the set of account identifiers further includes a fourth account identifier, (¶¶32, 74, 81, 111, 116 of Wilson discloses, generally, a plurality of tokens, (e.g., a forth account identifier))

the fourth account identifier assigned to the first interface, (¶100 in view of Figs. 1-3 of Wilson discloses card 10 comprising GUI interface comprising interface 18 which can be display 

Accordingly, it would have been rendered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the face interface of Wilson into the payment cards of Rewis in view of Wilson, resulting in a dynamic card interface (reading upon limitations above), in order to advantageously mitigate the number of cards being needed to be carried (¶23 of Wilson).

Furthermore, Rewis in view of Wilson, Dill, and Ross disclose: the fourth account identifier only authorized for use in transactions with a specific entity. (¶47 of Dill, “specific domain (e.g., a specified merchant)”… domain restriction controls including token entry mode [i.e., interface], and token requestor identifier (i.e., a merchant), in view of at least ¶78 of Dill disclosing it corresponds to a merchant in some embodiments); 

((¶¶82, 232 of Dill (in view of Fig. 7) discloses an authorization request message can include any information used to identify or authorize a transaction);(See also ¶¶50, 82 in view of ¶¶58, 60, 209, elucidating that the authorization is conditional based on the aforementioned parameters of the restriction template (i.e., the domain controls));(See mapping above in parent claim 1);(Examiner notes it is obvious a single token may be restricted to a merchant in view of Dill’s disclosure of domain controls).

While Examiner maintains Rewis in view of Wilson, Dill, and Ross disclose the aforementioned limitations, Examiner understands a narrower interpretation of the claims may disagree. 

Arguendo, Powell discloses the fourth account identifier only authorized for use in transactions with a specific entity (¶27 of Powell discloses a token (account identifier) may be limited to a specific merchant).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate into the system of Rewis in view of Wilson, merchant specific tokens (e.g., a forth token), resulting in merchant specific tokens limited to a particular interface of card (¶¶78-79, 81, 85-87 of Rewis) of a dynamic interface capable of displaying multiple tokens (¶100 in view of Figs. 1-3 of Wilson), in order to advantageously improve protection against misuse (¶27 of Powell), while still maintaining the security features of Rewis.

Claims 11 – 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20160267455-A1 to Rewis (hereinafter, Rewis), in further view of United States Application Publication No.  US-20190392427-A1 to Wilson (hereinafter Wilson), in further view of United States Application Publication No.  US-20150032626-A1 to Dill (“Dill”), in further view of United States Application Publication No.  US-20160314487-A1 to Martin (“Martin”).

With respect to the following limitations of clam 11, they are rejected under the same rationale as claim 1 (above), mutatis mutandis (Examiner notes Prior Art Rewis and Wilson are relied upon, as mapping in claim 11 limitations below are the same as claim 1, mutatis mutandis): 

An access management method comprising: 

determining, based on a plurality of account identifiers that are stored in a database, a set of account identifiers to be assigned to an account, 

the set including a first account identifier assigned to a first interface of a first account identification card associated with the account, 

a second account identifier that is different from the first account identifier, the second account identifier assigned to a second interface of the first account identification card, 

and a third account identifier that is different from the first account identifier and the second account identifier, the third account identifier assigned to an interface of a second account identification card associated with the account; 

4generating mapping data indicating that the first account identifier and the second account identifier are assigned to the first account identification card and the third account identifier is assigned to the second account identification card; 

updating the database to reflect that the set of account identifiers is unavailable for use with another account identification card;

 causing the first account identifier to become invalid without causing the second account identifier and the third account identifier to become invalid;


With respect to the remaining limitations: Rewis in view of Wilson discloses:

 receiving a reservation request specifying an account identifier and requesting reservation of one or more resources in the account; (Examiner notes “reservation request” has no formal definition within specification that limits scope. Examiner, under broadest reasonable interpretation, interprets that a reservation request which reserves resources in an account may include a transaction authorization request / request for payment, since an amount of money (one or more resources in the account) are reserved for payment to a merchant on behalf of acquirer settling funds transfer).



selecting a restriction template (domain restrictions) that corresponds to the account identifier specified in the reservation request, each restriction template comprising a plurality of parameters including at least […] of an interface […] (Examiner interprets the selection may include a system looking-up restrictions corresponding a received account identifier for transaction authorization);(¶¶84-85 of Rewis discloses that the domain restrictions (i.e., restriction template) may include the interface / card-not present transactions, based on the identifier presented)

authorizing the reservation of the one or more resources if the reservation request satisfies the parameters of the selected restriction template. (¶¶84-85 of Rewis in view of Figs. 6A/B of Rewis, “APRV / DENY”)

With respect to claim 11 limitations, Rewis in view of Wilson does not explicitly teach: each restriction template comprising a plurality of parameters including at least two of an interface, a merchant, and a merchant type; 

each restriction template (domain restriction controls, similar to Rewis, See Fig. 7 in view of ¶232 of Dill) comprising a plurality of parameters including at least two of an interface, a merchant, and a merchant type; (¶47, “specific domain (e.g., a specified merchant)”… domain restriction controls including token entry mode [i.e., interface], and token requestor identifier (i.e., a merchant), in view of at least ¶78 of Dill disclosing it corresponds to a merchant in some embodiments);

(With respect to merchant type limitation (and again to other two parameters), see Table 1, Allowed MCCs (Page 11), in view of Fig. 7 and ¶¶23, 232 of Dill)

authorizing the reservation of the one or more resources if the reservation request satisfies the parameters of the selected restriction template. (¶¶82, 232 of Dill (in view of Fig. 7) discloses an authorization request message can include any information used to identify or authorize a transaction);(See also ¶¶50, 82 in view of ¶¶58, 60, 209, elucidating that the authorization is conditional based on the aforementioned parameters of the restriction template (i.e., the domain controls)).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the restriction templates looked up by the token of Rewis in view of Wilson include parameters including at least two of an interface, a merchant, and a merchant type, in order to advantageously provide to cardholder a greater amount of customization and control over more specialized tokens. 

While Examiner maintains Rewis in view of Wilson and Dill disclose a restriction template, since the set of restrictions are understood to be saved to later lookup in transaction authorization (i.e., are templates), Examiner understands a narrower interpretation of the claims may disagree. 

Arguendo, Martin discloses that the access control settings may be a template (¶60 in view of Fig. 5 of Martin)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention for the method of Rewis in view of Wilson and Dill to have the domain controls be templates, in order to advantageously save the user time from having to enter the restrictions manually.

With respect to claim 12, Rewis in view of Wilson, Dill, and Martin discloses: The access management system of claim 1, wherein each account identifier of the set of account identifiers independently identifies the account. (¶¶63-66 of Rewis discloses detokenization requests including a token to determine the corresponding account, resulting in a detokenized account number being identified (i.e., each token independently identifies an account);(¶78 discloses tokens (i.e., the set) may be with respect to one account))

With respect to claim 13, Rewis in view of Wilson, Dill, and Martin discloses: The access management system of claim 1, wherein the second account identification card is a virtual card. (¶27 of Rewis discloses a second account identification card that is virtual on a digital wallet (see HCE). See also ¶37 of Rewis)

With respect to claim 14, Rewis in view of Wilson, Dill, and Martin discloses: The access management system of claim 1, wherein the mapping data indicates the first account identifier is assigned to the first interface of the first account identification card, the second account identifier is assigned to the second interface of the first account identification card, and the third account identifier is assigned to the interface of the second account identification card. (¶¶78-79, 81, 85-87 of Rewis discloses different tokens (i.e., account identifiers) are limited with respect to a particular payment method domain (i.e., corresponding to different interfaces). Examiner understands this domain limitation as including mapping data indicating assignment to different interfaces, such as the magnetic stripe, chip, or face as disclosed within ¶78 of Rewis. Examiner further notes in combination of parent claim 1 above that it would have been obvious for the payment interface of the digital wallet comprising third token would also comprise the cross-domain functionality mapping in order to mitigate fraudulent skimmers trying to use the stolen token).

With respect to claim 15, Rewis in view of Wilson, Dill, and Martin discloses: The access management system of claim 1, wherein an account holder of the account has access to the account via the second account identifier and the third account identifier while a new card is being issued, and wherein the new card is a replacement of the first account identification card. (¶¶33-34 of Wilson);(Examiner understands that the account holder is capable of having access to the account via the account identifiers that are still valid, and understands the implication that the  replacement card of ¶33 would be for replacing the device comprising compromised interface in view of ¶34 of Wilson.)

With respect to claim 17, Rewis in view of Wilson, Dill, and Martin discloses: The access management system of claim 1, further comprising restricting, based on the mapping data, use of each account identifier of the set of account identifiers to a particular interface. (¶¶78-79, 81, 85-87 of Rewis discloses a domain mapping which restricts each account identifier (token) to a particular interface/ payment method);(See also mapping with respect to Dill reference in claim 1, above)

With respect to claim 19, Review in view of Wilson, Dill, and Martin discloses: wherein each account identifier of the set of account identifiers includes a same account provider identifier (Fig. 6 of Dill, 608, discloses at least 3 tokens with first 4 digits being the same, of which correspond to a Bank Identification Number (BIN) of a Bank Identification number (BIN) range); (Examiner notes Dill disclosure makes obvious that a user / system would realistically have at least 3 tokens corresponding to one bank / bank account, as shown in aforementioned figure); (See also ¶64 of Rewis);.

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the account identifiers of Rewis in view of Wilson advantageously all share the same BIN in part of their string, as disclosed in Dill, in order to advantageously maintain compatibility / interoperability with BIN enabled payment processing networks (e.g., Visa, MasterCard, etc.), and support authentication by different entities (e.g., issuers, wallet providers, merchants, etc);

Arguendo, since the claimed invention is merely a combination of old elements (i.e., multiple tokens for an account, and including account identifiers sharing provider identifiers), each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

With respect to claim 20, Rewis in view of Wilson, Dill, and Martin discloses: The access management system of claim 1, wherein the first interface of the first account identification card comprises: a face of the account identification card that is visually read, one or more tracks of a magnetic stripe, or an integrated circuit (¶¶78-79, 81, 85-87 of Rewis discloses interfaces including a number embossed on card (visually read), a magnetic stripe, understood to comprise one or more tracks, and a chip (integrated circuit)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over United Rewis in view of Wilson, Dill, and Martin, as applied in parent claim 11, in further view of United States Application Publication No.  US-20150127547-A1 to Powell (hereinafter, Powell).

With respect to claim 18, Rewis in view of Wilson Dill, and Martin, discloses: The access management system of claim 1, wherein the set of account identifiers further includes a fourth account identifier, (¶¶32, 74, 81, 111, 116 of Wilson discloses, generally, a plurality of tokens, (e.g., a forth account identifier))

the fourth account identifier assigned to the first interface, (¶100 in view of Figs. 1-3 of Wilson discloses card 10 comprising GUI interface comprising interface 18 which can display (i.e., be assigned, ¶¶78-79, 81, 85-87 of Rewis) a plurality of tokens (account identifiers, e.g., a fourth));

Accordingly, it would have been rendered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the face interface of Wilson into the payment cards of Rewis in view of Wilson, resulting in a dynamic card interface (reading upon limitations above), in order to advantageously mitigate the number of cards being needed to be carried (¶23 of Wilson).

Furthermore, Rewis in view of Wilson, Dill, and Ross disclose: the fourth account identifier only authorized for use in transactions with a specific entity. (¶47 of Dill, “specific  

((¶¶82, 232 of Dill (in view of Fig. 7) discloses an authorization request message can include any information used to identify or authorize a transaction);(See also ¶¶50, 82 in view of ¶¶58, 60, 209, elucidating that the authorization is conditional based on the aforementioned parameters of the restriction template (i.e., the domain controls));(See mapping above in parent claim 1);(Examiner notes it is obvious a single token may be restricted to a merchant in view of Dill’s disclosure of domain controls).

While Examiner maintains Rewis in view of Wilson, Dill, and Ross disclose the aforementioned limitations, Examiner understands a narrower interpretation of the claims may disagree. 

Arguendo, Powell discloses the fourth account identifier only authorized for use in transactions with a specific entity (¶27 of Powell discloses a token (account identifier) may be limited to a specific merchant).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate into the system of Rewis in view of Wilson, merchant specific tokens (e.g., a forth token), resulting in merchant specific tokens limited 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-6:30PM.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        June 16, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶69 of Applicant Specification discloses terminal identifiers: “may be the last four digits of a particular account identifier”; i.e., include the terminal (last) digits of a token.